Citation Nr: 1309247	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  10-41 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant (Veteran)


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active duty service from August 1982 to August 1984, January 1991 to May 1991, and February 1992 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Veterans Appeals (Court) held that a claim for service connection for PTSD also encompasses claims for service connection for all psychiatric disabilities afflicting a veteran based on a review of the medical evidence.  The Veteran originally filed a claim of entitlement to service connection for PTSD, but the evidence of record shows that he has also been diagnosed with depression.  As such, the Board recharacterized the issue on appeal as indicated.  

Further development is required before the Board can adjudicate the Veteran's pending claim of entitlement to service connection.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  


The Board notes that there are special development procedures that pertain to the processing of claims of entitlement to service connection for PTSD based on personal assault.  VA has special evidentiary development procedures, including the interpretation of behavioral changes by a clinician and interpretation in relation to a medical diagnosis.  See Patton v. West, 12 Vet. App. 272 (1999).
 
In particular, when the claim is predicated on an alleged personal assault, evidence from sources other than a veteran's service records may be used to corroborate a veteran's account of the stressor incident, such as:  records from law enforcement authorities, mental health counseling centers, hospitals or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Examples of behavior changes may constitute credible evidence of a stressor, including:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim based on in-service personal assault without first advising the claimant that evidence from sources other than a veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See 38 C.F.R. § 3.304(f).  In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  

The Veteran has not yet been provided with a VA examination in order to address whether his acquired psychiatric disability, to include PTSD, is related to his active military service.  The Board acknowledges that the Veteran's available service treatment records do not show treatment for or a diagnosis of an acquired psychiatric disability, but that the Veteran contends that his current psychiatric disability, to include PTSD, is related to his active service, including a sexual assault therein, and that VA medical records indicate symptomatology in the years following active service.  In particular, the Board notes that the Veteran has been diagnosed with PTSD and depression, as well as alcohol dependence and polysubstance abuse.  The Veteran has submitted a March 2009 statement of a VA treating psychologist that linked PTSD to the claimed sexual assault but also noted a December 2008 diagnosis of PTSD due to both childhood abuse and military sexual trauma.  The December 2008 PTSD assessment is included in the claims file.  It does not appear that March 2009 or December 2008 examiners reviewed the claims folder.  A VA examination is necessary to address whether the Veteran's claimed acquired psychiatric disability, including PTSD, is causally or etiologically related to the Veteran's military service to determine including whether the evidence indicates that a personal assault occurred.  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). Accordingly, the Board finds that the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all pertinent VA treatment records dated from April 2009 to the present and associate them with the record.

2.  After any additional records are associated with the claims file, provide the Veteran with a VA psychiatric examination to determine the nature and etiology of any psychiatric disability diagnosed, to include PTSD.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  The examiner must elicit from the Veteran a detailed history of the alleged in-service personal assault and the Veteran's post-service psychiatric history. 

Based on the review of the claims file and the results of the examination, particularly the Veteran's psychiatric history as elicited during the examination, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that the Veteran exhibited symptoms and behaviors consistent with behavioral changes expected to follow from the claimed personal assault, and if so, whether any of his current psychiatric diagnoses, to include PTSD, are related to the alleged assault. 

The examiner is also requested to address generally whether PTSD and any other diagnosed psychiatric condition are etiologically related to any other event, injury or disease in service.  

3.  When the development requested has been completed, the case should again be reviewed by the RO/AMC.  If the claim remains denied, the appellant and his representative, if any, should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

